Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krahn (US 10,435,064 B2).
	Regarding claim 24, Krahn (Figures 1-6) teaches a hydraulic system (steering system 10) comprising: a steering actuator (actuator 24); a source (fluid pump 14) supplying hydraulic fluid to the hydraulic system; a hydrostatic steering circuit (hydrostatic steering circuit 30) fluidly connected to the source, the hydrostatic 15steering circuit including a fluid meter (fluid meter 54) and a steering valve (first proportional valve 42), the steering valve including steering positions coupling the steering actuator and the fluid meter (Col. 4, Lines 3-6); an electro-hydraulic steering circuit (electro-hydraulic steering circuit 32) in parallel fluid communication with the hydrostatic steering circuit (Col. 3, Lines 49-51); and a valve system (priority valve 22) fluidly communicating between the steering actuator, the 20hydrostatic steering Col. 3, Lines 44-47), wherein the valve system including a load reaction section and an electro-hydraulic steering switching section, wherein the load reaction section (load-reaction switching valve assembly 66) configured to transmit a load reaction from a load at the steering actuator to the hydrostatic steering circuit through a load-reaction connection to the fluid meter of the hydrostatic steering circuit (Col. 5, Lines 10-19), and wherein the electro- 25hydraulic steering switching section (mode selection valve 68 and isolation valve 64) configured to enable and to disable fluid flow to the electro-hydraulic steering circuit (Col. 4, Line 66 7- Col. 5, Line 8 and Col. 8, Lines 38-43).
	Regarding claim 25, Krahn further teaches that the load reaction section further comprises: 30a first pair of ports (first control passage 108 and first actuator passage 112); 22Attorney Docket No: 237925/471503 a reaction-enabling state including a first connection fluidly connecting the first pair of ports to the steering actuator and the hydrostatic steering circuit, the first connection transmitting the load reaction from the load at the steering actuator to a steering device of the hydrostatic steering circuit; and 5a reaction-disabling state disconnecting the first connection for the first pair of ports (Col. 5, Lines 25-36, Col. 6, Lines 50-58, Col. 5, Lines 10-19, and Col. 8, Lines 38-67).
	Allowable Subject Matter
Claims 1-23 are allowed.
Claims 26-33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1 and 12 teach that the electro-hydraulic steering enabling state includes a second 15connection fluidly connecting the second pair of ports from a fluid source to an electro- .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference noted on the attached PTO-892 form teach steering systems of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611